Citation Nr: 0948318	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection a back disability, 
including a lumbar strain, with mild degenerative disc 
disease . 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied service connection 
for lumbar strain, with degenerative disc disease (a back 
disability).  

In November 2009, the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has a back 
disability that is due to any incident or event in military 
service.  


CONCLUSION OF LAW

Lumbar strain, with degenerative disc disease, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  When a condition noted during service is 
not shown to be chronic, or the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

The Court has held that, in order to grant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circum-stances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Depending on the evidence and contentions of record in a 
particular case, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has asserted that service connection is warranted 
for a low back disability because he injured his back during 
service and has continued to suffer from low back pain since 
that time.  The Veteran has asserted that he injured his 
back, and other joints, during boot camp when he jumped out 
of a window.  See also lay statement from T.D., dated 
December 2007.  

While the Veteran and other lay persons are competent to 
provide evidence about things they have observed, including 
when things happened, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992), the probative value of the lay statements 
regarding a back injury in boot camp are afforded lessened 
probative value for the following reasons:  

The service treatment records show the Veteran's spine was 
normal at his entrance examination in August 1972.  There is 
no indication that the Veteran suffered any injury, including 
a back injury, during boot camp while jumping out of a window 
or performing any other activities.   Instead, the records 
show that, in July 1973, two months before separation from 
service, the Veteran presented for treatment complaining of 
back pain that began the day before while he was driving a 
truck.  Examination revealed point tenderness but the Veteran 
was able to demonstrate normal range of motion, without pain.  
The assessment was muscular pain and the Veteran was treated 
with heat therapy.  The service treatment records do not 
contain any additional complaints, treatment, or findings 
related to a back injury that was incurred during service.  

The September 1973 separation examination reflects that the 
Veteran's spine was normal on clinical examination and he did 
not lodge any pertinent complaint related to his back at that 
time.  

As noted above, the Veteran served on active duty from August 
1972 to October 1973.  

The first time the Veteran is shown to complain of back 
problems after service is in June 1974, when he reported 
hearing his back "crack" while playing basketball.  
Examination revealed muscle spasms and the assessment was 
acute low back strain.  

In evaluating the ultimate merit of this claim, the Board 
finds probative that, although the Veteran sought treatment 
for low back pain during his first post-service year, he did 
not mention his previous complaints of low back pain during 
service or relate his current complaints of low back pain 
thereto. 

The 1974 record is found to provide evidence against this 
claim as it indicates a post-service injury, a "crack" 
while playing basketball. 

The post-service treatment records show the Veteran continued 
to occasionally complain of and seek treatment for low back 
pain from 1977 to 2006, which led to a diagnosis of lumbar 
strain with degenerative disc disease.  See November 2007 VA 
examination report; see also post-service VA and private 
treatment records dated from 1974 to 2008.  However, review 
of the post-service treatment records shows that the Veteran 
consistently attributed his post-service low back pain to his 
post-service employment or other injuries that were incurred 
after he was separated from service.  See VA outpatient 
treatment records dated June 1974, July 1977, February 2004, 
June 2007, and August 2007; see also private medical records 
dated May 1995, September 2005 Workers' Compensation 
Settlement Agreement, and March 2007 statement from Dr. D.F.  
The evidence does not show that the Veteran, or the medical 
professionals who treated him, have related his current back 
problems to his military service, actually providing evidence 
against such a claim. 

In fact, after reviewing the claims file, interviewing the 
Veteran, and examining the Veteran, the medical professional 
who conducted the November 2007 VA examination determined 
that it is not likely that the Veteran's current back 
condition is related to his military service.  See VA 
examination reports dated November 2007 and July 2008.  In 
making this determination, the VA examiner stated that the 
Veteran's condition is more likely related to his history of 
Workmen's compensation injuries, where he had falls and 
chronic strains on his low back.  In this regard, the VA 
examiner noted that the Veteran was treated for muscle 
strains after service, including in 1974, 1977, and 1995.  
However, the examiner noted that the Veteran's current 
diagnosis is degenerative disc disease, not muscle strains, 
and that the Veteran reported the onset of his current back 
problems in 1996, with no report of previous problems.  

The medical opinions provided by the November 2007 VA 
examiner are considered the most competent and probative 
evidence of record as to the etiology of the Veteran's 
current back disability.  As noted, the November 2007 and 
July 2008 opinions are based on all relevant facts, as the 
examiner was able to review the claims file and interview and 
examine the Veteran.  The medical opinions are also supported 
by the other evidence of record as the evidence shows that, 
while the Veteran complained of low back pain during service, 
he did not lodge any pertinent complaints at his separation 
examination, which was conducted just two months after the 
initial injury, or relate his post-service complaints of low 
back pain to the back problems he had in service.  Instead, 
the preponderance of the evidence shows the Veteran 
attributed his post-service low back pain to his post-service 
employment, with no mention of an initial injury or pain 
manifested during service.  See post-service VA and private 
medical records dated from 1974 to 2008.  The Board also 
notes that there is no opposing medical opinion of record 
which suggests that the Veteran's current back disability is 
related to his military service and the Veteran's contentions 
are outweighed by the evidence against this claim.  

Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against a finding that the 
Veteran's current lumbar strain, with degenerative disc 
disease, is related to his military service.  While the 
Veteran complained of low back pain during service, the most 
competent and probative evidence of record shows that the 
Veteran's current back disability is not related to service, 
as he did not lodge any pertinent complaint at separation or 
attribute his post-service low back problems to his military 
service.  Because the evidence preponderates against the 
Veteran's claim, the benefit-of-the-doubt doctrine is not for 
application, and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in August 2007 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The August 2007 letter also informed the 
Veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's post-service VA and private treatment records 
dated from 1974 to 2008.  Significantly, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Veteran was also afforded a VA examination in November 
2007, and the RO obtained an additional medical opinion in 
July 2008.  He was also given an opportunity to set forth his 
contentions at the hearing before the undersigned in November 
2009.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to service connection for a back disability, 
including lumbar strain, with degenerative disc disease, is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


